Exhibit 10.1

NUTRISYSTEM, INC.

AMENDED AND RESTATED NUTRISYSTEM, INC.

2008 LONG-TERM INCENTIVE PLAN

2015 PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT

(Name)

This 2015 PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT (the
“Agreement”), effective as of [            ] [    ], 2015 (the “Date of Grant”),
is delivered by NutriSystem, Inc. (the “Company”) to [            ] (the
“Grantee”).

RECITALS

A. The Amended and Restated NutriSystem, Inc. 2008 Long-Term Incentive Plan, as
may be amended from time to time (the “Plan”) permits the Grant of
performance-based restricted stock units.

B. The Compensation Committee of the Board of Directors of the Company has
determined that the Grantee is eligible to participate in the Plan and has
approved this Grant under the Plan.

C. Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Plan.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance-Based Restricted Stock Units. Subject to the terms and
conditions set forth in this Agreement and the Plan, the Company hereby grants
to the Grantee [            ] performance-based restricted stock units (the
“Performance Units”). The Performance Units will become vested and distributable
if and only to the extent that the performance goals and other conditions set
forth in this Agreement are met. Each Performance Unit shall be a phantom right
and shall be equivalent to one share of Company Stock on the applicable
distribution date, as described in Paragraph 3 below. The number of Performance
Units set forth above is equal to the number of Performance Units that will vest
upon achievement of the target level of performance and completion of the
requisite period of service (the “Target Award”).



--------------------------------------------------------------------------------

2. Vesting.

(a) If the Grantee remains in continuous service with the Employer through
December 31, 2017 (the “Service Date”), the Performance Units shall vest to the
extent determined and certified by the Committee based on the attached Exhibit
A. Any Performance Units that do not vest due to failure to fully satisfy the
applicable performance goal(s) shall be forfeited as of December 31, 2016 and
the Grantee shall not have any further rights with respect to those Performance
Units.

(b) If the Grantee’s service with the Employer ceases prior to the Service Date
due to the Grantee’s death or “total disability” (as defined below), the Grantee
shall become vested in a pro-rata portion of the Performance Units. The pro-rata
portion shall be determined by multiplying (i) the Target Award (if such
cessation occurs on or prior to December 31, 2016) or the number of Performance
Units that would otherwise have vested under Paragraph 2(a) above, but for the
cessation of the Grantee’s service (if such cessation occurs after December 31,
2016 but prior to the Service Date), by (ii) a fraction, (A) the numerator of
which is the number of days of continuous service performed by the Grantee for
the Employer during the period beginning January 1, 2015 and ending on the
Service Date (the “Service Period”), and (B) the denominator of which is 1095.
Any Performance Units that do not vest in connection with such death or total
disability shall be forfeited as of the date the Grantee’s service ceases and
the Grantee shall not have any further rights with respect to those Performance
Units.

(c) If the Grantee’s service with the Employer ceases prior to the Service Date
due to (i) a termination by the Employer without “cause” (as defined below) or
(ii) a resignation by the Grantee with “good reason” (as defined below), then
the Grantee shall become vested in a number of Performance Units determined by
multiplying (A) the number of Performance Units that would otherwise have vested
under Paragraph 2(a) above (but for the cessation of the Grantee’s service), by
(B) a fraction, (1) the numerator of which is the number of days of continuous
service performed by the Grantee for the Employer during the Service Period, and
(2) the denominator of which is 1095, subject to the Grantee’s execution and
delivery of a general release of claims against the Company and its affiliates
in a form prescribed by the Company and subject further to that release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Performance Units that cannot vest because of the pro-ration described above or
due to a failure to satisfy the release condition described above will be
forfeited as of the date the Grantee’s service ceases and the Grantee shall not
have any further rights with respect to those Performance Units. Any Performance
Units that do not vest because of the failure to fully satisfy the applicable
performance goal(s) shall be forfeited as of December 31, 2016 and the Grantee
shall not have any further rights with respect to those Performance Units.

(d) If the Grantee’s service with the Employer ceases prior to the Service Date
due to a resignation by the Grantee without “good reason” (other than a
resignation by the Grantee in

 

-2-



--------------------------------------------------------------------------------

anticipation of a termination for cause), then the Grantee shall become vested
in a number of Performance Units determined by multiplying (A) the number of
Performance Units that would otherwise have vested under Paragraph 2(a) above
(but for the cessation of the Grantee’s service), by (B) a fraction, (1) the
numerator of which is the number of full (but not partial) calendar years of
continuous service performed by the Grantee for the Employer during the Service
Period, and (2) the denominator of which is three, subject to the Grantee’s
execution and delivery of a general release of claims against the Company and
its affiliates in a form prescribed by the Company and subject further to that
release becoming irrevocable within 45 days following the Grantee’s cessation of
service. Any Performance Units that cannot vest because of the pro-ration
described above or due to a failure to satisfy the release condition described
above will be forfeited as of the date the Grantee’s service ceases and the
Grantee shall not have any further rights with respect to those Performance
Units. Any Performance Units that do not vest because of the failure to fully
satisfy the applicable performance goal(s) shall be forfeited as of December 31,
2016 and the Grantee shall not have any further rights with respect to those
Performance Units.

(e) Notwithstanding any other provision of this Agreement, if prior to the
payment date described below in Paragraph 3 the Grantee’s employment or service
with the Employer ceases due to a termination by the Employer for cause (or due
to a resignation by the Grantee in anticipation of a termination for cause), all
of the Performance Units shall be immediately forfeited and the Grantee shall
not have any further rights with respect to this Grant.

(f) For purposes of this Agreement:

(i) “cause” will have the meaning defined in any employment agreement, offer
letter or similar agreement between the Employer and the Grantee or, in the
absence of such an agreement: (A) the Grantee’s conviction of a felony, or (B) a
determination of the Committee that the Grantee has: (1) committed an act of
fraud, embezzlement or theft, (2) caused intentional damage to the property of
the Employer, (3) materially breached any agreement with the Employer, any duty
owed to the Company or its stockholders or any published policy of the Employer,
which breach (if curable) is not cured within 30 days after receiving written
notice from the Employer identifying the breach, or (4) engaged in gross
misconduct or gross negligence in the course of employment or service.

(ii) “good reason” will have the meaning defined in any employment agreement,
offer letter or similar agreement between the Employer and the Grantee or, in
the absence of such an agreement: (A) a material diminution of the Grantee’s
title, authority or duties, (B) a material reduction in the Grantee’s base
salary, or (C) a relocation by more than 50 miles of the Grantee’s principal
worksite; provided that, any such event will constitute “good reason” only if
the Grantee notifies the Employer in

 

-3-



--------------------------------------------------------------------------------

writing of such event within 90 days following the initial occurrence thereof,
the Employer fails to cure such event within 30 days after receipt from the
Grantee of that written notice, and the Grantee resigns his or her employment
within 30 days following the expiration of that cure period.

(iii) “total disability” means a condition entitling the Grantee to benefits
under any long-term disability plan or policy maintained or funded by the
Employer.

3. Time and Form of Payment with Respect to Performance Units. The Grantee shall
receive a distribution with respect to vested Performance Units within two and
one-half months following: (a) the Service Date, for Performance Units vesting
pursuant to Paragraphs 2(a), 2(c) or 2(d), or (b) the date of cessation of the
Grantee’s service, for Performance Units vesting pursuant to Paragraph 2(b),
subject to any delay required pursuant to Paragraph 17. The Performance Units
will be distributed in shares of Company Stock, with each vested Performance
Unit representing the right to receive one share of Company Stock (equitably
adjusted by the Committee in accordance with Section 5(d) of the Plan or any
successor provision).

4. Dividend Equivalents. At the same time that the Performance Units are
converted to shares of Company Stock and distributed to the Grantee as set forth
in Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash
payment equal to the sum of the dividends that would have been payable between
the Date of Grant and the date of such distribution with respect to a number of
shares of Company Stock equal to the number of shares then distributable
(equitably adjusted by the Committee to take into account any stock splits,
reverse splits, mergers, recapitalizations or similar events occurring during
such period). If or to the extent the Performance Units are forfeited, dividend
equivalent payments will not be made under this Paragraph.

5. Change of Control. In the event of a Change of Control prior to settlement of
this Grant, the Committee may in its discretion: (a) shorten the Service Period,
the Performance Period (as hereinafter defined on the attached Exhibit A) or
both; (b) accelerate settlement of this Grant, to the extent consistent with
Treas. Reg. §1.409A-3(j)(4)(ix) or any successor provision; and/or (c) take such
other actions as it deems appropriate with respect to this Grant, provided that
such other actions do not cause this Grant to be subject to tax under
Section 409A of the Code.

6. Acknowledgment by Grantee. By accepting this Grant, the Grantee acknowledges
that with respect to any right to distribution and payment pursuant to this
Grant, the Grantee is and shall be an unsecured general creditor of the Company
without any preference as against other unsecured general creditors of the
Company, and the Grantee hereby covenants for him or herself, and anyone at any
time claiming through or under the Grantee, not to claim any such preference,
and hereby disclaims and waives any such preference which may at any time be at
issue, to the fullest extent permitted by applicable law. The Grantee also
hereby agrees to be

 

-4-



--------------------------------------------------------------------------------

bound by the terms and conditions of the Plan and this Agreement. The Grantee
further agrees to be bound by the determinations and decisions of the Committee
with respect to this Grant and the Plan and the Grantee’s rights to benefits
under this Grant and the Plan, and agrees that all such determinations and
decisions of the Committee shall be binding on the Grantee, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Grantee.

7. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) The obligation of the Company to deliver shares of Company Stock hereunder
shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Company Stock and the payment of cash
to the Grantee pursuant to this Grant, if any, are subject to any applicable
taxes and other laws or regulations of the United States and of any state having
jurisdiction thereof.

(b) The Grantee hereby (i) agrees to be bound by the Company’s policies
(including, but not limited to, the Company’s Insider Trading Policy, Clawback
Policy, Anti-Hedging Policy and Stock Ownership Guidelines) as in effect from
time to time, and (ii) understands that there may be certain times during the
year that the Grantee will be prohibited from selling, transferring, donating,
assigning, mortgaging, hypothecating or otherwise encumbering the Company’s
securities.

8. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. This Grant is subject to the
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Company Stock, (c) changes in
capitalization of the Company, and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, its decisions shall be conclusive as to any
questions arising hereunder and the Grantee’s acceptance of this Grant is the
Grantee’s agreement to be bound by the interpretations and decisions of the
Committee with respect to this Agreement and the Plan.

 

-5-



--------------------------------------------------------------------------------

9. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 4 hereof) or the right to vote, with respect to any
Performance Units.

10. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Grantee any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. Except to the extent
expressly set forth in any employment agreement, offer letter or similar
agreement between the Employer and the Grantee, the right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

11. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
reaffirms and acknowledges his or her obligations under the Nondisclosure and
Noncompete Agreement for Management Employees or similar agreement between the
Employer and the Grantee.

12. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Grantee under this Agreement may be transferred, assigned,
pledged, or encumbered by the Grantee and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Performance Units or dividend equivalents under this Grant by the Grantee shall
be null, void and without effect. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company. This Grant
may be assigned by the Company without the Grantee’s consent.

13. Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Subject to Committee approval, the Grantee may
elect to satisfy any tax withholding obligation of the Employer with respect to
the distribution of shares of Company Stock under this Grant by having shares of
Company Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities. Notwithstanding anything to the contrary herein or the
Plan, until the Grantee has satisfied the Employer’s withholding obligation with
respect to this Grant, the Grantee shall not have any rights to sell or transfer
any shares of Company Stock that have been distributed to the Grantee pursuant
to Paragraph 3 above.

14. Effect on Other Benefits. The value of this Grant and the shares of Company
Stock and dividend equivalents potentially distributable hereunder shall not be
considered eligible earnings for purposes of any other plan maintained by the
Company or the Employer, and such value shall not be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

 

-6-



--------------------------------------------------------------------------------

15. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16. Notice. Notices permitted or required under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier addressed, in the case of the Company, c/o its General Counsel
at its principal executive office and, in the case of the Grantee, to his or her
most recent address set forth in the personnel records of the Company.

17. Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3(b) in
connection with the Grantee’s “total disability” will be delayed until the date
that is six months and one day following the Grantee’s separation from service
(or, if earlier, the Grantee’s death).

18. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the subject matter
hereof.

19. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee or its delegate to be
effective against the Company.

20. Consent to Electronic Delivery. The Grantee hereby authorizes the Company to
deliver electronically any prospectuses or other documentation related to this
Grant, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
Paragraph may be revoked by the Grantee at any time by written notice to the
Company.

[Remainder of page intentionally left blank; signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
on this [    ] day of [            ], 2015.

 

Attest:     NUTRISYSTEM, INC. By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

I hereby accept the Grant of Performance Units described in this Agreement, and
I agree to be bound by the terms of the Plan and this Agreement. I hereby
further agree that all of the decisions and determinations of the Committee
shall be final and binding.

 

 

Grantee: [NAME]

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

[GOALS TO BE ESTABLISHED BY COMPENSATION COMMITTEE]

The performance measure applicable to this Grant is the Company’s cumulative,
adjusted earnings per share for the period beginning January 1, 2015 and ending
on December 31, 2016 (the “Performance Period”) (“EPS”). For these purposes, EPS
will be determined and certified by the Company and will mean the Company’s
cumulative earnings per share, as reported in the Company’s periodic reports
filed with the SEC for the applicable period; provided, however, that unless
otherwise determined by the Compensation Committee, the EPS achievement will not
be negatively impacted for expenses arising from the following: severance, asset
write-downs, the adverse determination or settlement of litigation, acquisitions
or divestitures, and the costs relating to any of the foregoing.

Subject to the foregoing and the other terms of the Agreement, the Performance
Units eligible for vesting on the Service Date shall be based on the following
schedule:

 

EPS

   Percentage of the Target Award  

Less than $[TBD]

     0 % 

$[TBD]

     50 % 

$[TBD]

     100 % 

$[TBD]

     150 % 

$[TBD] or more

     200 % 

If EPS is between the inflection points specified above, the percentage of the
Target Award eligible for vesting on the Service Date will be determined by
linear interpolation.